Citation Nr: 0302630	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  99-18 994	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for disability of the 
upper extremities, including carpal tunnel syndrome, 
secondary to service-connected disability.

2.  Entitlement to service connection for disability of the 
lower extremities secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from July 1977 to 
February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
RO that denied claims of entitlement to service connection 
for impairment of the upper and lower extremities secondary 
to service-connected cervical or lumbar disc disease.  

Besides the issues listed above, the issues of entitlement to 
service connection for left and right knee disabilities were 
developed for appellate review following the February 1999 
rating decision.  By rating action of July 2002, the RO 
granted service connection for degenerative arthritis of the 
left and right knees.  Accordingly, these issues are no 
longer before the Board.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The veteran does not have a disability of the upper 
extremities, including carpal tunnel syndrome, that has been 
caused or made worse by service-connected cervical or lumbar 
disc disease.

2.  The veteran does not have a disability of the lower 
extremities that has been caused or made worse by 
service-connected cervical or lumbar disc disease.


CONCLUSIONS OF LAW

1.  The veteran does not have a disability of the upper 
extremities, including carpal tunnel syndrome, that has been 
caused or aggravated by service-connected disability.  
38 U.S.C.A. § 1131 (West Supp. 2002); 38 C.F.R. § 3.310(a) 
(2002).

2.  The veteran does not have a disability of the lower 
extremities that has been caused or aggravated by service-
connected disability.  38 U.S.C.A. § 1131 (West Supp. 2002); 
38 C.F.R. § 3.310(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In claims of secondary service connection, the provisions of 
38 C.F.R. § 3.310(a) specifically allow for a grant of 
service connection where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by 
already service-connected disability.  38 C.F.R. § 3.310(a) 
(2002).  Furthermore, notwithstanding the absence of a direct 
relationship, there are instances when a non-service-
connected disorder may be aggravated by a service-connected 
disability.  In such instances, a claimant shall "be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen v. Brown, 8 Vet. App. 439, 
448 (1995) (en banc).  

(As an aside, the Board notes that service connection was 
previously denied for weakness and numbness of the upper 
extremities by rating actions taken in October 1992 and June 
1993; however, no diagnosed disability was addressed in those 
decisions.  In the present case, it is the veteran's claim 
that readily identifiable problems, such as carpal tunnel 
syndrome, now exist for which service connection should be 
granted.  Given that current claims differ from those 
previously considered, especially with regard to the specific 
disability(ies) at issue, the Board views the current claims 
on appeal as distinct from those denied earlier-in October 
1992 and June 1993.)  

In this case, the veteran claims that his disability of the 
upper extremities, including carpal tunnel syndrome, or 
disability of the lower extremities was caused or aggravated 
by service-connected cervical or lumbar disc disease.  For 
the reasons that follow, the Board finds that service 
connection is not warranted on a secondary basis for either.

While the veteran contends that he suffers from disability of 
the upper extremities, including carpal tunnel syndrome, and 
disability of the lower extremities, the record does not 
contain competent medical evidence to show that either 
problem is proximately due to or the result of service-
connected cervical or lumbar disc disease, or is in any way 
made worse by such service-connected disability.  When 
examined by VA in November 1992, no weakness of the arms or 
hands was noted.  

When examined by VA in March 1997, the diagnoses included 
depressive disorder considered to be secondary to a back 
condition for which service connection was granted by the RO 
in November 1997.

When examined by VA in April 1997, the diagnoses included 
erectile dysfunction of significant degree secondary to L4-L5 
surgeries for which service connection was granted by the RO 
in November 1997.  When examined by VA in July 1998, the 
veteran's sensation in all extremities was adequate.  The 
diagnosis was history of neck and lumbar disc protrusions 
with fluctuating severe pain since 1983.  The examiner noted 
that objective findings may be a loss of left triceps reflex.  
There was splotchy loss in the distal extremities.  An April 
1999 VA electromyography (EMG) study was abnormal.  It was 
noted that there was electrophysiologic evidence of a very 
mild right distal median mononeuropathy, which would be 
consistent with a mild right carpal tunnel syndrome.  

When the case was last before the Board in January 2001, it 
was unclear whether any examiner had specifically determined 
whether any disability of the extremities, if extant, was due 
to service, or caused or aggravated by service-connected 
cervical or lumbar disc disease.  Based on a review of the 
evidence of record, the Board found that further evidentiary 
development was necessary to obtain more definitive evidence 
on these points.  Therefore, to satisfy VA's duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claims, the Board remanded the case for a new examination 
to better evaluate the veteran's claims of service 
connection.

Pursuant to the Board's January 2001 Remand, VA examinations 
were conducted in June 2002.  At a VA examination of the 
joints in June 2002, the diagnosis was patellofemoral 
discomfort on the knees, right and left with degenerative 
changes.  At a VA neurological examination in June 2002, the 
diagnoses were history of high blood pressure and 
hypertension.  The examiner provided the conclusion that the 
veteran had 20 years of diffuse neck, lumbar, and extremity 
pains with absent reflexes except for the ankles, and diffuse 
loss of all sensory modalities in the extremities except for 
splotchy preservation of light touch, diffuse breaking 
weakness in all extremities, but no atrophy or fasciculation.  
The examiner opined that, in spite of these symmetric reflex 
losses, the veteran's diffuse findings were most likely to be 
psychogenic.

Although the veteran was evaluated by VA for possible mild 
right carpal tunnel syndrome in April 1999, the Board finds 
that the most recent VA examinations in June 2002 best 
explain the veteran's symptoms in his upper and lower 
extremities, namely that symptomatology is not part of 
service-connected cervical or lumbar disc disease, and was 
not caused or made worse by service-connected cervical or 
lumbar disc disease.  In fact, a June 2002 VA examiner 
specifically attributed the veteran's extremity difficulties 
to psychogenic origins rather than service-connected 
disability.  Significantly, the record does not contain a 
contradictory opinion.

In light of the foregoing, it is the Board's conclusion that 
the greater weight of the evidence is against the veteran's 
claims of entitlement to service connection for disability of 
the upper extremities, including carpal tunnel syndrome, and 
disability of the lower extremities on a secondary basis.  
This is so because the only competent evidence on the 
question of a relationship between such disabilities and 
service-connected disabilities specifically indicates that no 
such relationship exists.  

Finally, the Board has considered the veteran's numerous 
written statements regarding the existence and etiology of 
his disability of the upper extremities, including carpal 
tunnel syndrome, and disability of the lower extremities.  
While the veteran is competent to provide information 
regarding the symptoms he currently experiences and has 
experienced since his separation from military service, there 
is no indication that he is competent to provide a medical 
diagnosis or to comment upon etiology or time of onset.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  For the reasons discussed 
above, as the preponderance of the evidence is against the 
claims, the benefit-of-the-doubt rule is inapplicable, and 
the claims must be denied.  

In adjudicating the veteran's claims, the Board has 
considered the applicability of the VCAA, which became 
effective during the pendency of this appeal.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA - November 9, 2000 - or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations, likewise, apply to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A 
discussion of the pertinent VCAA and regulatory provisions 
follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

In this case, VA informed the veteran of which information 
and evidence he was to provide and which information and 
evidence VA would attempt to obtain on his behalf.  In 
reviewing the amended § 5103(a), the Board finds that VA has 
complied with the notice requirements contained in § 5103(a).  
From the outset, the RO has informed the veteran of the bases 
on which the RO decided the claims and of the elements 
necessary to be granted the benefits sought.  This is 
evidenced by the rating action of February 1999, statement of 
the case issued in May 1999, and supplemental statement of 
the case issued in July 2002, which informed him of the 
applicable law and regulations.  The record also reflects 
that the veteran was notified by the RO in a July 2002 letter 
of the changes brought about by the VCAA.  The RO also 
notified the veteran in letters of June 2001 and January 2002 
of the evidence necessary to substantiate the claims, and he 
was given the opportunity to submit additional evidence.  
Specifically, the RO notified the veteran of the development 
of his claims, the type of evidence needed to prove his 
claims, and of which evidence, if any, would be obtained by 
the veteran, and which evidence, if any, would be retrieved by 
VA.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  These 
documents also show that VA has provided the veteran with a 
recitation of the pertinent statutes and regulations, and 
discussion of the application of each to the evidence.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  In this case, VA records were 
obtained, and the veteran has not indicated that additional 
records exist that would have an effect on the Board's 
analysis.  

Finally, the new law and regulations provide that an opinion 
or examination be provided where necessary. 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c)(4)).  Here, the veteran was provided VA 
examinations in June 2002 and VA examiners rendered an 
opinion on the central issue in these claims.  An additional 
examination or medical opinion being unnecessary, the Board 
finds that the RO has satisfied the new duty-to-assist 
obligations.  

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of these 
claims and further expending of VA's resources are not 
warranted.  


ORDER

Service connection for disability of the upper extremities, 
including carpal tunnel syndrome, secondary to service-
connected disability is denied.

Service connection for disability of the lower extremities 
secondary to service-connected disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

